                   Case 2:20-cv-00111-RGK-JC Document 38 Filed 11/04/20 Page 1 of 2 Page ID #:414



                    1                                                                                 JS6
                    2

                    3

                    4

                    5

                    6

                    7                             UNITED STATES DISTRICT COURT
                    8                           CENTRAL DISTRICT OF CALIFORNIA
                    9       Brian Whitaker,                        Case No. 2:20-cv-00111 RGK (JCx)
                   10                                              ASSIGNED TO DISTRICT JUDGE
                                          Plaintiff,
                                                                   R. GARY KLAUSNER
                   11
                            v.
                   12                                              JUDGMENT GRANTING
                            Starbucks Corporation, a Washington    DEFENDANT STARBUCKS
                   13       Corporation; and Does 1-10,            CORPORATION D/B/A
                                                                   STARBUCKS COFFEE
                   14                     Defendants.              COMPANY’S MOTION FOR
                                                                   SUMMARY JUDGMENT
                   15
                                                                   Date: 10/05/2020
                   16                                              Time: 9:00 a.m.
                                                                   Courtroom: 850
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26        ///
                   27        ///
                   28        ///
LITTLER M EN            .
    18565 Jam
           Suite
      Irvine C
                                                                  1.
        949.70
Case 2:20-cv-00111-RGK-JC Document 38 Filed 11/04/20 Page 2 of 2 Page ID #:415
